People v Snyder (2017 NY Slip Op 05358)





People v Snyder


2017 NY Slip Op 05358


Decided on June 30, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 30, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


880 KA 14-01380

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMARK S. SNYDER, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


CHARLES J. GREENBERG, AMHERST, FOR DEFENDANT-APPELLANT.
BARRY L. PORSCH, DISTRICT ATTORNEY, WATERLOO, FOR RESPONDENT. 

	Appeal from a judgment of the Seneca County Court (Dennis F. Bender, J.), rendered September 16, 2013. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Snyder ([appeal No. 1] ___ AD3d ___ [June 30, 2017]).
Entered: June 30, 2017
Frances E. Cafarell
Clerk of the Court